Mr. Justice Wole
delivered the opinion of the Court.
This case was submitted in the court below on the evidence contained in No. 4296 just decided, ombe, page 792: The appellant seeks to correct his own alleged error in so submitting the case and suggests passion or prejudice in the judge. We can not find error of law in the submission, or any reason for reversing the case on this ground.
The information was attacked in not setting forth that the weapon was used or to be used for offense or defense, citing People v. Cruz-Rosado, 34 P.R.R. 305. The charge was that the defendant carried a pistol, a deadly Weapon, and this was sufficient.
We find no error in the weighing of the evidence and the judgment should be affirmed.
The Chief Justice and Mr. Justice Texidor took no part in the decision of this case.